DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, at line 13, contains the limitation “so that certain”; however, it is suggested that such a limitation be amended to “so that the certain” for added clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 suggests “a given input”; however, it is unclear in regards to whether “a given input” is separate from the “first input” of Claim 1 from which Claim 5 depends or a separate different input.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan (US 2012/0058821).
Claim 1:  Lan discloses a game system (100) comprising: a main unit (10) including a processor (31); and a first controller (20) configured for removable attachment to the main unit, wherein the first controller is configured to communicate with the main unit via wireless communication when the first controller is detached from the main unit (¶ 19-20, 22-23), the processor of the main unit is configured to process inputs to the first controller for controlling a game, and the processor is configured to process a first input to the first controller according to a first interpretation when the first controller is attached to the main unit and to process the same first input to the first controller according to a different second interpretation when the first controller is detached from the main unit (Figs. 1-3 and 6, ¶ 19-20, 22-23, For example, the function key 25 is processed as a first player input when the first controller is attached and is processed as a second player input when the first controller is detached).
Claim 4:  Lan discloses comprising a second controller configured for removable attachment to the main unit, wherein the processor of the main unit is configured to process inputs from the first controller and the second controller for controlling the game, and the processor is configured to process a second input to the second controller according a third interpretation when the second controller is attached to the main unit and to process the same second input to the second controller according to a different fourth interpretation when the second controller is detached from the main unit (Figs. 1-3 and 6, ¶ 19-20, 22-23, “When the game handle 20 is connected with the main body 10, the gamer can run a single game with the game handle 20 connected with the main body 10 according to his habit. The gamer can do settings on the projecting handheld game console 100 to make respective part of the game handle 20 with only one key enable. For example, the gamer can make the left part of the game handle 20 with direction key 23 enable and make the right part of the game handle 20 with function key 25 enable and vice versus. Alternatively, the game handle 20 can be designed for one part left according to the present invention. Then, the direction key 23/the function key 25 on the front cover 22 and the function key 25/the direction key 23 on the rear cover 24 are enabled at the same time to allow the gamer to play game with one hand only”. Accordingly, depending on the settings set by the gamer of the second controller the processor is configured to process a second input to the second controller according a third interpretation when the second controller is attached to the main unit and to process the same second input to the second controller according to a different fourth interpretation when the second controller is detached from the main unit e.g. the second controller function key can be enabled to operate in a first player mode when attached and in a second player mode when detached).
Claim 5:  Lan teaches the processor of the main unit is configured to process a given input to the first controller detached from the main unit in accordance with any one of a plurality of different interpretations including the first interpretation and the second interpretation (Figs. 1-3 and 6, ¶ 19-20, 22-23, For example, the function key 25 is processed as a first player input when the first controller is attached and is processed as a second player input when the first controller is detached).
Claim 7:  Lan teaches the processor of the main unit is configured to process inputs to the first controller, including the first input, according to interpretations based on whether the first controller is attached to or detached from the main unit (Figs. 1-3 and 6, ¶ 19-20, 22-23, the interpretations being whether to process inputs as single/first player when attached or as second/other player when detached).

Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 is allowed.



Best Applicable Prior Art
	In regards to Claim 8,  Lan discloses a game system comprising: a main unit including a processor; and a first controller configured for removable attachment to the main unit and including a directional input device, wherein the first controller is configured to communicate with the main unit via wireless communication when the first controller is detached from the main unit, the first controller is usable in a single style when the first controller is attached to the main unit such that a certain input direction of an input to the directional input device is directed in a predetermined direction relative to the main unit, the first controller is usable in a plurality of different styles when the first controller is detached from the main unit including a first style in which the first controller is oriented so that the certain input direction is a first direction
Lan fails to teach a second style in which the first controller is oriented so that the certain input direction is a second direction different from the first direction, and the processor of the main unit is configured to identify use of the first controller in the first style and use of the first controller in the second style and process inputs to the directional input device according to the identified style.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715